This is an appeal by the plaintiff from an order denying his motion to strike from the amended answer of the defendant all denials of and objections to the jurisdiction of the Supreme Court in the above action and to strike from said answer the defense of lack of jurisdiction. The defendant made a motion to set aside the service of the summons and complaint which motion was denied and thereafter the defendant served an answer and amended answer in which the question of the jurisdiction of the court over the subject-matter was raised. After the denial of the motion to set aside the summons and complaint the defendant made an application for alimony and counsel fees which was granted and the defendant in her amended answer to the amended complaint raised the question as to jurisdiction of the court over the subject-matter. The court below has held that this matter can better be tried out in the trial of the action than it can be determined upon conflicting affidavits. With this we agree. The order appealed from is affirmed, with the costs of this appeal to the respondent. Order affirmed, with ten dollars costs and disbursements. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur. [See, also, ante, p. 61.]